Citation Nr: 9929290	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  97-32 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO), which denied the benefit sought 
on appeal.   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  Post-traumatic stress disorder is manifested by moderate 
symptoms of occasional panic attacks, anxiety and depression, 
as well as a need for therapy and medication,  productive of 
reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim on this issue is plausible and, thus, well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to 
an increased evaluation for a service-connected disability is 
a well-grounded claim).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The veteran has undergone 
recent VA examination to evaluate his condition and relevant 
treatment records are of record.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected anxiety neurosis, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

The RO initially granted service connection for PTSD in a 
January 1981 rating decision, which assigned a 30 percent 
evaluation.  The RO based this grant on medical records 
showing a diagnosis of PTSD, which was related to service; 
and service records showing combat experience.  The RO 
determined that the evidence showed a definite impairment in 
the veteran's ability to establish and maintain social 
relations and produced considerable industrial impairment.  A 
March 1985 Board decision granted a 50 percent evaluation, 
which was implemented by a subsequent April 1985 RO rating 
decision.  Since then, the RO has continued the 50 percent 
rating in a hearing officer decision and several rating 
decisions; and the Board has denied an increase in a decision 
of June 1991.  

Records of VA medical treatment from 1990 through April 1998 
reflect treatment mostly for physical conditions.  These 
records also show that the veteran was seen periodically for 
treatment of anxiety and depression, and received medication 
for his PTSD.  VA medical records indicate that the veteran 
had a stroke in March 1997 and underwent a carotid 
endarterectomy in June 1997.  

An August 1997 VA psychiatric evaluation report noted that 
the veteran had a small cerebrovascular accident in March 
1997, and underwent a left carotid endarterectomy on an 
urgent basis two months before this examination.  The report 
noted that the veteran reported that his memory had been very 
poor since that time.  The veteran was noted to be taking 
Valium and Nardil medication.  He reported symptoms of 
reliving the trauma, of numbing and avoidance, and of hyper-
arousal.  The examiner indicated that the veteran's PTSD 
symptoms had been subsumed under the urgent medical care he 
needed for his vascular problems.  The veteran indicated that 
recently his sleep difficulties and nervousness had 
increased, but this was more related to a response to his 
mother's behavior due to her Alzheimer's condition.  He 
reported that he keeps his temper inside himself, and that he 
handles his irritability by avoiding people.  He reported 
being nervous when in a crowd, which caused him to have 
minimal socialization outside of his house.  On mental status 
examination, the veteran was found to be alert, oriented, and 
neatly but casually dressed.  He sat staring at the examiner 
with a flat affect.  His speech was somewhat over-inclusive 
but not inappropriate.  He denied depression, homicidality or 
suicidality.  He showed no evidence of a thought disorder.  
His insight into his condition was limited.  His cognition 
seemed to be intact, despite a statement that he had no 
memory.  The diagnoses were PTSD and question vascular type 
dementia.  A Global Assessment of Functioning (GAF) score of 
60 was assigned, which was described as representing moderate 
symptoms (occasional panic attacks), and moderate difficulty 
in social and occupational functioning. 

The report of an August 1997 VA psychological testing report 
indicated that the veteran arrived with a shambling, 
unfinished appearance, and spoke with a childlike lisp.  He 
was emotionally euthymic, pleasant, cooperative, and with an 
eagerness to please.  He answered questions precisely, 
sometimes excessively, but in a disconnected manner.  The 
veteran reported complaints that due to a poor short term 
memory, he was unable to work.  After psychological testing, 
the report concluded that the veteran had a low premorbid IQ, 
and had short term memory deficits and reasoning problems of 
a magnitude sufficient to render him unemployable.  The 
report noted that the visual-perceptual deficits alone would 
rule out employment as a cab driver, the veteran's only 
occupation for the past 25 years.  The examiner opined that 
it was probable that the cognitive dysfunctions were the 
result of the veteran's recent stroke.

During a March 1998 hearing, the veteran testified that he 
was severely impaired due to his PTSD.  He testified as to 
the medication taken and symptoms experienced due to his 
PTSD.  His symptoms included panic attacks with 
hyperventilation, and difficulty sleeping.  He testified that 
he used to drive a cab, and had panic attacks with 
hyperventilation at times while driving due to thoughts of 
Vietnam.  He stopped working as a taxi driver four years 
before because he was robbed too many times with weapons held 
to his head.  He presently worked bagging groceries.  He 
testified that he had had a stroke, which had affected his 
memory.  He testified that his PTSD symptoms had worsened and 
resulted in severe impairment.    

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). The evidence in closest proximity to the recent claim 
is the most probative in determining the current extent of 
impairment. Id.

The veteran's PTSD is assigned a 50 percent evaluation under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code's 
criteria, PTSD warrants a 50 percent disability evaluation 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. Part 
4, § 4.130, Diagnostic Code 9411.

Under recently effective regulatory changes, the schedule of 
ratings for mental disorders in this portion of the rating 
schedule employs the nomenclature based upon the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of 
Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. Part 4, 
§ 4.125-4.130 (1998).  

The Board has carefully reviewed the medical and other 
evidence in this case but finds no basis for a rating in 
excess of the currently-assigned 50 percent evaluation for 
the veteran's PTSD.  In this regard, the Board notes that the 
VA examiner who examined the veteran in August 1997 assigned 
a GAF score of 60, representing moderate impairment of social 
and occupational functioning due to occasional panic attacks 
(DSM-IV).  The evidence shows that the veteran receives 
treatment and medication for anxiety and depression.  The 
August 1997 VA examination report shows that the veteran was 
alert and oriented although he manifested a flat affect.  The 
examiner found no evidence of a thought disorder but the 
veteran's insight into his condition was limited.  The 
veteran does not indicate that he has any suicidal or 
homicidal ideation.  

Clinical testing has noted a low premorbid IQ, with short 
term memory deficits and reasoning problems rendering the 
veteran unemployable.  However, these cognitive dysfunctions 
have been opined to be probably the result of the veteran's 
recent stroke.  The Board notes that the record also shows a 
diagnosis of question vascular type dementia.  

In looking at the entire picture of the veteran's PTSD, the 
record indicates that to some extent the veteran's symptoms, 
especially cognitive dysfunctions, are shown  to be related 
to other causes rather than to his PTSD.  It does not appear 
that the veteran's occupational difficulties relate to his 
service-connected PTSD.  There is no evidence that due to his 
service-connected PTSD, the veteran has had difficulties with 
working or an inability to establish or maintain effective 
relationships.  In fact, the record indicates that the 
veteran had a long-term career as a taxi driver before 
quitting because he had been robbed too many times while 
driving his taxi.  He continues to work at another job where 
he bags groceries.  There do not appear to be any significant 
problems with his family relationships.

The Board finds no basis for an evaluation in excess of 50 
percent for the veteran's PTSD.  In this regard, the Board 
does not find that the evidence reflects occupational and 
social impairment with deficiencies in most areas due to his 
PTSD symptoms.  The record does not show that he presently 
manifests hallucinations, or suicidal or homicidal ideations, 
near continuous panic or depression, impaired impulse 
control, or other PTSD symptoms characteristic of the next 
higher evaluation of 70 percent.  His cognitive dysfunctions 
have been associated with his stroke, and he is not shown to 
have any formal thought disorder noted to be due to his PTSD.  
As discussed above, the veteran is employed and apparently 
functioning adequately.  He lived for a long time with his 
mother, and there is no evidence of any difficulties with 
family relations.  On the foregoing basis, the Board finds 
that such symptomatology does not result in occupational and 
social impairment with deficiencies in most areas such as 
work, school, and family relationships.  In view of the 
criteria of Diagnostic Code 9411, the Board finds that such 
symptomatology results in social and industrial impairment 
that does not warrant an evaluation in excess of 50 percent.  

In reaching its decision, the Board has considered the 
history of the veteran's PTSD, as well as the current 
clinical manifestations and the effect this disability by 
itself may have on the earning capacity of the veteran.  The 
veteran's PTSD, however, is not currently productive of 
impairment sufficient to warrant the assignment of a higher 
schedular evaluation under VA's  Schedule for Rating 
Disabilities.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the increased rating claim must be denied.  
38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran has not asserted that the schedular ratings are 
inadequate, and the record in this case presents no evidence 
or argument to reasonably indicate that the provisions of  
38 C.F.R. § 3.321(b)(1) (1998) require resort to an extra-
schedular rating in order to adequately compensate the 
veteran for the service-connected disabilities at issue.  
Neither is there evidence of circumstances which the 
appropriate officials might find so "exceptional or 
unusual" as to warrant an extraschedular rating.  Shipwash 
v. Brown,  8 Vet. App.  218, 227 (1995).  Accordingly, the 
Board will not address the issue of benefit entitlement under 
the provisions of  38 C.F.R. 3.321(b)(1).  


ORDER

Entitlement to a disability rating in excess of  50 percent 
for post-traumatic stress disorder is denied.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

